McCOMB, J.
From an order denying a petition for a writ of certiorari, petitioner appeals.
Facts: Petitioner alleged that respondents did not meet necessary legal requirements in giving a promotional examina*52tion for Los Angeles County Clerk. This petition was denied and a written order was entered to such effect.
The sole question necessary for us to determine is: '1

Bid the petition state a cause of action?

This question must be answered in the negative and is governed by this rule: Where fact finding powers are conferred on a civil service commission, its determination will not be set aside unless it is (1) alleged and (2) proved that the board acted (a) arbitrarily, (b) capriciously, or (c) fraudulently. (Dierssen v. Civil Service Com., 43 Cal.App.2d 53, 59 [110 P.2d 513], and cases cited therein.)
In the instant case the nearest to a compliance with the foregoing rule was this allegation of the petition: “That the Commission denied the contests of petitioner and permitted W. G: Sharp to participate in said examination, and the proceedings thereunder are included herein by reference as though fully set out.”
Clearly such allegation did not meet the requirements of the rule and the petition failed to state a cause of action.
Petitioner also alleges, “That the inclusion of the name of W. G. Sharp on the eligible list for the position of County Clerk is an abuse of discretion and in excess of the powers of the Commission, and therefore unlawful and void.” Such allegation is a pure conclusion of law and not a statement of fact and must therefore be disregarded. Therefore the trial court properly denied the application for a writ.
Affirmed.
Wilson, J., concurred.